BRATTON, Circuit Judge.
Due in large measure to war conditions, the yard facilities of Denver & Rio Grande Western Railroad Company, in Provo, Utah, were found to be inadequate for the needs of the company. Two plans were considered for solving the problem. One was to enlarge the existing facilities within the city, and the other was to construct new facilities outside the city. The company, and the mayor and commissioners of the city, entered into negotiations, resulting in an oral agreement that an ordinance would be passed closing Ninth Street at the point where the existing tracks crossed it and that the facilities within the city would be enlarged. The ordinance was never introduced or passed. But relying upon the verbal agreement that it would be passed, the company barricaded the street and constructed the enlarged facilities. Citizens of Provo protested the closing of the street *711and later urged that it be reopened. The city removed the barricade on one side of the tracks and began work to reopen the street for use as a public thoroughfare. The company filed proceedings to enjoin the city, the mayor, and the commissioners from proceeding further in that direction. Issues were joined, and the causes were tried to the court upon stipulated facts, documentary evidence, and oral testimony. Concluding that the defendants and all citizens and residents of Provo were estopped from alleging or contending that the street had not been closed, vacated, and abandoned as required by law, the court entered judgments enjoining the defendants from interfering with the barricades and from reopening the street. The defendants appealed.
The primary contention advanced for reversal of the judgments is that the City of Provo had power to vacate the street only by ordinance, and that in the absence of such an ordinance, the doctrine of equitable estoppel cannot be invoked to prevent the city from reopening the street as a public thoroughfare. Of course, the contention must be determined according to the law of Utah. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, 114 A.L.R. 1487; Ruhlin v. New York Life Insurance Co., 304 U.S. 202, 58 S.Ct. 860, 82 L.Ed. 1290.
Section 15 — 8—8, Utah Code 1943, in presently material part, provides that boards of commissioners or councils of cities may vacate streets or parts thereof, by ordinance. The statute was considered in Tooele City v. Elkington, 100 Utah 485, 116 P.2d 406. There, a strip of land was shown on the official plat as an alley but it had never been opened to the public as a thoroughfare. Elkington and his predecessors in interest had for a long period of time kept it fenced to the exclusion of the public. The city council adopted a resolution authorizing the execution of a quitclaim deed to Elkington, and the conveyance was executed and delivered pursuant to the resolution. Thereafter, the city brought suit to quiet title to the strip. Pointing to the provision in the statute that streets or parts thereof may be vacated, by ordinance, the court said in sweeping language that the powers of municipal corporations are delegated; that municipal corporations may exercise only the powers granted to them; and that such powers can be exercised only in the manner prescribed. And the court further said that the community is interested in the vacating of streets; that the legislature had provided that they may be vacated by ordinance in order that those in interest may have notice of the acts of the commission and thus opportunity be afforded private property holders and the community to protect themselves against such actions. Emphasizing these considerations, the court held that the city was not estopped to assert that the strip constituted a public thoroughfare. The more recent case of Hall v. North Ogden City, Utah, 166 P.2d 221, 225, was an action to enjoin the city from opening up as streets certain tracts of land indicated as streets by the official plat of the townsite. It was argued that the city had lost whatever title it may have had to the streets which were never opened as public thoroughfares or had ceased to be used as streets. But the contention was rejected, and in upholding the right of the city to open the tracts as streets, the court said:
“The only way in which North Ogden could have lost title or be barred by estoppel and laches from asserting title, if at all, would be some acts which would either vest title in others or which would give others the right to preclude North Ogden from asserting its title. In view of the unequivocal language of the Townsite Act, title could not be acquired by individuals through adverse user. As stated in the case of Tooele City v. Elkington, 100 Utah 485, 116 P.2d 406, although a street or alley designated as such on the townsite plat has not been opened up, the officials of the municipality themselves could not convey the title without compliance with the statutes. It is necessary to find statutory authority for divesting the municipality or the public official holding title to the streets in trust for the town, of such title to the streets, in order for the appellants to prevail in this case. It is not claimed that any ordinance was adopted for vacating the streets in *712question, nor that the inhabitants of North Ogden ever filed any petition to. vacate or alter any portion of the plat of North Ogden. The rule of estoppel could not apply against the town as to lands charged with a public trust, for the reasons hereinbefore indicated. Any abandonment or vacation of the land for street purposes, to discharge it of the public .trust, would have to be in the manner provided by statute.”
In the early case of Wall v. Salt Lake City, 50 Utah 593, 168 P. 766, it was held that in the peculiar circumstances presented the city was estopped to contend that the strip of land in controversy was part of a public street. But there the rights of the parties had been fixed before the statute, section 15 — 8—8, supra, was amended to provide that streets or parts thereof may be vacated, by ordinance; and disposition was made of the case without any reference to the statute. These three cases, considered in their composite effect, seem to make it clear that in Utah the principle of estoppel in pais is to be applied very narrowly to a city in respect of its right to reopen a street for use as a public thoroughfare and only in cases where the city acted within the ambit of its legal authority but in an irregular way; and that the principle does not have controlling application in a case of this kind where the mayor and city commissioners merely agreed verbally to pass an ordinance closing the street but never did even attempt to pass it, regular or irregular.
A further consideration supports the conclusion that the railroad company is not entitled to prevail by invoking the- equitable doctrine of estoppel against the city. The company knew that the law of the state provided in positive terms that passage of an ordinance was the sole and exclusive method by which the city had power to abandon or vacate the street as a public thoroughfare. It knew that under the rigid mandate of the statute, the city was stripped of any power whatever to effect an abandonment or vacating, of the street in any other manner. And it was inpossession of all the material facts in respect of the pas-sage of the ordinance. It knew that the ordinance had not been passed. Still, in- full possession of all the material facts, it barricaded the street and constructed the adi ditional trades, thus depriving the public of the use of the street as a public thoroughfare. In going forward without any ordinance having been introduced or passed, the company acted at its own peril and is not now in position to urge with success in a court of equity that the city be estopped and in that way completely wipe out the statute insofar as its efficacy in these cases is concerned. If that could be done once, it could by sufficient repetition become the general practice and the statute thus relegated to the position of a dead letter.
Finally, section 25 — 10—21, Utah Code 1943, provides in part that subject to the provisions of the chapter, the legal voters of any city or town may in the manner prescribed require any law or ordinance passed by the law-making body to be submitted to the voters before it shall take effect. If the commission had adopted an ordinance vacating the part of the street in question, the voters of the city would have had the right under this statute to cause the ordinance to be submitted to a vote of the people before it became effective and to defeat it if the requisite vote were cast against it. Cf. Keigley v. Bench, 97 Utah 69, 89 P.2d 480, 122 A.L.R. 756. But under the procedure adopted by the city commission in this instance the people were deprived of that right, without any warrant in law. It is suggested that the matter might have been submitted to a referendum, even without passage of an ordinance. But a critical reading of the statute lends no support to that contention. The statute is limited in scope and effect to the initiation of legislation and to the rejection of laws or ordinances passed by the law-making body. Here no law or ordinance was enacted. There was nothing to submit to the people for approval or rejection before it became effective, within the meaning of the statute. And certainly it was never contemplated that a city commission could by the procedure followed in this instance circumvent the statute and deprive the people of their right expressly granted by the statute to approve or reject the proposed abandonment of a portion of the street which was in active use as a public thoroughfare.
*713The judgments are severally reversed and the causes remanded with direction to dismiss the actions with prejudice.